DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 8-19 in the reply filed on 17 January 2022 is acknowledged.
Claims 20-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 January 2022.  As stated in Applicant’s remarks dated 17 January 2022, “the Applicant elects Invention II” (Remarks page 7).  Although Applicant believes “Claims 20-26 are fall within the restricted subject matter of Invention II,” Examiner respectfully disagrees.  As stated in the office action dated 15 November 2021, Invention II comprises a coverlet.  However, newly added claims 20-26 are not directed towards a coverlet.  Therefore, claims 20-26 are drawn to a nonelected invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding independent claim 8, Applicant claims “an upper surface that is vapor permeable and air impermeable.”  Vapor is a gas, and air is also a gas.  Therefore, the upper surface cannot be both permeable and impermeable to gases at the same time.  For the purposes of examination, Examiner will interpret “vapor” as “moisture.”  The dependent claims are rejected for the same reasons.
Claim 8 recites the limitation "the heat withdrawal, the temperature, the rate of change, the change in linearity".  There is insufficient antecedent basis for this limitation in the claim.  The dependent claims are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170000671 A1 to Lachenbruch in view of US 20160136385 A1 to Scorcioni.
Re Claim 8, Lachenbruch teaches:
An apparatus for controlling the heat withdrawal from a patient's skin (at least [Abstract] “a microclimate system”) comprising: a coverlet (at least Figs. 2-3 and [0029] “the support surface 16”.) having: 
an upper surface (at least Figs. 2-3 and [0030] “the top layer 43”.) that is vapor permeable and air impermeable (at least Figs. 2-3 and [0030] “The top layer 43 is made from a perforated material that ; 
an inlet; an outlet; an interior space that provides a flow path for air to flow from the inlet to the outlet (at least Figs. 2-3 and 5 and [0033] “The blower 56 is coupled to the topper 22 (through the conditioning unit 58) and the bladders 30, 32 to provide air flow to the topper 22 and the bladders 30, 32”.), 
a first sensor monitoring the heat withdrawal from the coverlet; and a second sensor for measuring the temperature of the skin of a person supported on the upper surface of the coverlet (at least [0040] “the environmental sensor unit 89 may be positioned in the topper 22. The environmental sensor unit 89 may include a temperature sensor, a humidity sensor, and a pressure sensor. Each of the sensors included in the environmental sensor unit 89 is configured to detect an environmental factor corresponding to the surroundings of the support surface 16 and the air box 18”.); 
an air treatment system having an inlet for admitting ambient air and an outlet for discharging treated air (at least Figs. 2-3 and [0033] “air handling unit 45”.); 
a conduit connecting the outlet of the air treatment system to the inlet of the coverlet (at least Figs. 2-3 and [0032] “a connector hose 48”.); and 
a controller including a processor and a memory device, the memory device including instructions that, when executed by the processor, cause the controller (at least Fig. 3 and [0043] “the controller 60 illustratively includes a memory 68 configured to store information and instructions and a processor 70 coupled to the memory 68 to execute the instructions held in the memory 68”.) to: 
monitor the first and second sensors, operate the air treatment system to vary the heat withdrawal from the coverlet (at least [0040] “. Each of the sensors included in the environmental sensor unit 89 is configured to detect an environmental factor corresponding to the surroundings of the support surface 16 and the air box 18. Each of the sensors is also coupled to the controller 60 to , 
Lachenbruch does not explicitly teach:
monitor the skin temperature of the person to determine the rate of change in skin temperature to the heat withdrawal to identify a change in linearity of the rate of change; 
use the heat withdrawal rate at the change in linearity to determine vasoconstriction threshold for the person, and maintain the heat withdrawal rate of the coverlet to operate below the vasoconstriction threshold of the person.
However, Scorcioni teaches:
monitor the skin temperature of the person to determine the rate of change in skin temperature to the heat withdrawal to identify a change in linearity of the rate of change (at least Figs. 6-7 and [0194] “the skin temperature of a user may be managed during sleep such that sleep comfort and/or quality may be improved” and [0134] “The thermal-comfort profile 51 is shown here as series of interconnected linear sections”.); 
use the heat withdrawal rate at the change in linearity to determine vasoconstriction threshold for the person, and maintain the heat withdrawal rate of the coverlet to operate below the vasoconstriction threshold of the person (at least Figs. 6-7 and [0173] “the third event time 83 is reached, indicating a sleep disruption has occurred or is likely to occur (e.g., a detection of vasoconstriction, heat button press, excessive motion, fetal position, etc.). In response to this determination, the controller may briefly warm (e.g., 1 degree Celsius) the user for a thermal rest period .
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the coverlet taught by Lachenbruch with the skin temperature monitoring taught by Scorcioni because both are directed towards the same field of endeavor of bedding systems for maintaining patient temperatures and doing so involves the use of a known technique (monitoring skin temperature taught by Scorcioni) with a known device (coverlet that monitors patient as taught by Lachenbruch) with predictable results.  A person having ordinary skill would have been motivated to do so because “The thermal rest period 80 may last for a predetermined amount of time, or may be responsive to feedback data indicating the disruption has been mitigated” (Scorcioni [0173]).
Re Claim 9, the combination of Lachenbruch and Scorcioni teaches:
The apparatus of claim 8 (detailed with respect to claim 8). 
Lachenbruch further teaches:
wherein the air treatment system includes a blower under the control of the controller to vary the heat withdrawal (at least Figs. 2-3 and [0033] “a blower 56”.).
Re Claim 10, the combination of Lachenbruch and Scorcioni teaches:
The apparatus of claim 8 (detailed with respect to claim 8). 
Lachenbruch further teaches:
wherein the air treatment system includes a cooler for cooling the ambient air under the control of the controller to vary the heat withdrawal (at least Figs. 2-3 and [0034] “The conditioning unit 58 includes a cooler 65 and a heater 75 that are configured to cool or heat air sent from the blower 56 to the topper 22”.).
Re Claim 11, the combination of Lachenbruch and Scorcioni teaches:
The apparatus of claim 8 (detailed with respect to claim 8). 
Lachenbruch further teaches:
wherein the air treatment system includes a heater for heating the ambient air under the control of the controller to vary the heat withdrawal (at least Figs. 2-3 and [0034] “The conditioning unit 58 includes a cooler 65 and a heater 75 that are configured to cool or heat air sent from the blower 56 to the topper 22”.).
Re Claim 12, the combination of Lachenbruch and Scorcioni teaches:
The apparatus of claim 8 (detailed with respect to claim 8). 
Lachenbruch further teaches:
wherein the air treatment system includes a water removal system for removing water from the ambient air under the control of the controller to vary the heat withdrawal (at least Figs. 2-3 and [0034] “the conditioning unit 58 may be omitted or may include other combinations of a cooler, a heater, a humidifier, and/or a dehumidifier”).
Re Claim 13, the combination of Lachenbruch and Scorcioni teaches:
The apparatus of claim 8 (detailed with respect to claim 8). 
Lachenbruch further teaches:
wherein the air treatment system includes a valve assembly for controlling the flow of the air out of the air treatment system under the control of the controller to vary the heat withdrawal (at least Figs. 2-3 and [0033] “Pneumatic connections are illustrated in FIG. 3 using solid lines with arrows suggesting the direction of flow”).
Re Claim 14, the combination of Lachenbruch and Scorcioni teaches:
The apparatus of claim 8 (detailed with respect to claim 8). 
Scorcioni further teaches:
wherein the memory device further includes instructions that, when executed by the processor, cause the controller to decrease the heat withdrawal rate after identifying the vasoconstriction threshold; wait an amount of time so that the skin temperature of the patient decreases and returns to a baseline temperature (at least Figs. 6-7 and [0173] “the third event time 83 is reached, indicating a sleep disruption has occurred or is likely to occur (e.g., a detection of vasoconstriction, heat button press, excessive motion, fetal position, etc.). In response to this determination, the controller may briefly warm (e.g., 1 degree Celsius) the user for a thermal rest period 80. The thermal rest period 80 may last for a predetermined amount of time, or may be responsive to feedback data indicating the disruption has been mitigated”.); 
identify when the coverlet is withdrawing heat at a predefined rate; incrementally increase the heat withdrawal rate from the predefined rate until the optimal heat withdrawal rate is reached; and maintain the optimal heat withdrawal rate (at least [0032] “aggressively cooling the user 10 along the thermal-comfort profile, the transmissible power to the user 10 may be at least 75 Watts of cooling (heat flow from the user). As such, the thermal system may be configured to provide said cooling” and [0134] “the thermal-comfort profile 51 […] remains constant at the minimum temperature 73 until the begin-warming time 63”.).
Re Claim 15, the combination of Lachenbruch and Scorcioni teaches:
The apparatus of claim 14 (detailed with respect to claim 14). 
Lachenbruch further teaches:
wherein the air treatment system includes a blower under the control of the controller to vary the heat withdrawal (at least Figs. 2-3 and [0033] “a blower 56”.).
Re Claim 16, the combination of Lachenbruch and Scorcioni teaches:
The apparatus of claim 14 (detailed with respect to claim 14). 
Lachenbruch further teaches:
wherein the air treatment system includes a cooler for cooling the ambient air under the control of the controller to vary the heat withdrawal (at least Figs. 2-3 and [0034] “The conditioning unit 58 includes a cooler 65 and a heater 75 that are configured to cool or heat air sent from the blower 56 to the topper 22”.).
Re Claim 17, the combination of Lachenbruch and Scorcioni teaches:
The apparatus of claim 14 (detailed with respect to claim 14). 
Lachenbruch further teaches:
wherein the air treatment system includes a heater for heating the ambient air under the control of the controller to vary the heat withdrawal (at least Figs. 2-3 and [0034] “The conditioning unit 58 includes a cooler 65 and a heater 75 that are configured to cool or heat air sent from the blower 56 to the topper 22”.).
Re Claim 18, the combination of Lachenbruch and Scorcioni teaches:
The apparatus of claim 14 (detailed with respect to claim 14). 
Lachenbruch further teaches:
wherein the air treatment system includes a water removal system for removing water from the ambient air under the control of the controller to vary the heat withdrawal (at least Figs. 2-3 and [0034] “the conditioning unit 58 may be omitted or may include other combinations of a cooler, a heater, a humidifier, and/or a dehumidifier”).
Re Claim 19, the combination of Lachenbruch and Scorcioni teaches:
The apparatus of claim 14 (detailed with respect to claim 14). 
Lachenbruch further teaches:
wherein the air treatment system includes a valve assembly for controlling the flow of the air out of the air treatment system under the control of the controller to vary the heat withdrawal (at least Figs. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673